Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 1 of 14 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

   CARA MACCHIA,

                                 Plaintiff,
                                                        Case No. 21 Civ. 1502
       -    against -

   AUTOMATIC DATA PROCESSING, INC.,
   d/b/a ADP,

                                 Defendant.

                                         COMPLAINT

       Plaintiff Cara Macchia, by and through her attorneys, Kessler Matura P.C., complaining

of Defendant Automatic Data Processing, Inc. d/b/a ADP (“ADP”), alleges as follows:

                                PRELIMINARY STATEMENT

       1.       Cara Macchia is a 31-year-old woman.

       2.       Ms. Macchia worked at ADP from February 2015 until June 26, 2020.

       3.       Ms. Macchia was a high performing employee who was promoted twice during

her tenure at ADP.

       4.       However, once Ms. Macchia informed ADP of her pregnancy, ADP began a

campaign of discrimination against her resulting in her termination.

                                 NATURE OF THE CLAIMS

       5.       Plaintiff seeks declaratory, injunctive and equitable relief, as well as monetary

damages, to redress Defendant’s unlawful employment practices in violation of the Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and New

York State Human Rights Law, N.Y. Executive Law §§ 290, et seq. (“NYSHRL”).
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 2 of 14 PageID #: 2




                             ADMINISTRATIVE PROCEDURES

        6.      Plaintiff filed a Charge of Discrimination with the EEOC against Defendant.

        7.      Plaintiff received a Notice of the Right to Sue from the EEOC on January 14,

2021.

                                 JURISDICTION AND VENUE

        8.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

action involves federal questions regarding the deprivation of Plaintiff’s rights under Title VII.

        9.      The Court has supplemental jurisdiction over Plaintiff’s related claims arising

under State law pursuant to 28 U.S.C. § 1367(a).

        10.     Venue is proper in this County pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including the majority of the

unlawful employment practices alleged herein, occurred in this district.

                                         THE PARTIES

Plaintiff Cara Macchia

        11.     Plaintiff is resident of the County of Suffolk, State of New York.

        12.     At all times relevant, Ms. Macchia was employed by Defendant.

        13.     At all times relevant, Ms. Macchia was an “employee” within the meaning of all

relevant statutes.

Defendant ADP

        14.     ADP was and still is a corporation, organized and existing pursuant to the laws of

the State of Delaware.

        15.     ADP was and still is still a corporation, organized and existing pursuant to the

laws of the State of New York.

                                                 2
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 3 of 14 PageID #: 3




       16.     ADP’s principal place of business was and still is in New Jersey.

       17.     ADP was and still is authorized to do business in the State of New York.

       18.     ADP was and still is doing business in the State of New York.

       19.     ADP was and still is doing business as ADP in the State of New York.

       20.     ADP was and still is doing business as ADP LLC in the State of New York.

       21.     ADP was and still is doing business as ADP Inc. in the State of New York

       22.     ADP was and still is an “employer” within the meaning of all relevant statutes.

                                              FACTS

       23.     Ms. Macchia informed ADP of her pregnancy in February 2019.

       24.     After Ms. Macchia informed ADP of her pregnancy, her manger, Vice President

of Sales, Meghan Hinck (“Hinck”) began taking unwarranted disciplinary actions against Ms.

Macchia and treating her differently than her non-pregnant co-workers.

       25.     In the office, Hinck was vocal about her displeasure with pregnant employees and

their requests for accommodations.

       26.     Hinck made disparaging remarks about pregnant workers in front of Ms. Macchia

and ADP employees Shannon Malone, Sean Blau and Kerry Farrell. For example, Hinck stated

that pregnant administrative assistant Tatum Minerva “screwed over” the office by taking

disability leave for her pregnancy related sciatica pain.

       27.     Ms. Minerva and Ms. Macchia announced their pregnancies to ADP management

around the same time and Hinck repeatedly complained about Ms. Minerva’s pregnancy causing

problems for the office throughout Ms. Macchia’s pregnancy.

       28.     This open hostility towards pregnant women’s health and right to be

accommodated made Ms. Macchia very anxious at work and wary of Hinck.

                                                  3
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 4 of 14 PageID #: 4




       29.     On March 21, 2019, Hinck and Macchia met to plan for the upcoming quarter.

       30.     During this meeting Hinck mentioned that Ms. Macchia’s maternity leave was

inconvenient for ADP and that it would be difficult for Ms. Macchia to return to work during the

highest quota months of the year.

       31.     Ms. Macchia and Hinck discussed different ways that she might be able to

leverage business from her Certified Public Accountant (“CPA”) partners.

       32.     At the conclusion of the meeting, Ms. Macchia told Hinck that she looked

forward to implementing the ideas they had discussed.

       33.     Approximately one week after the March 21, 2019 meeting, Ms. Macchia

received a calendar invite for a follow up meeting, scheduled for April 1, 2019.

       34.     The timing of the follow up meeting was odd and premature, as there had not

been enough intervening time to implement the items discussed at the March 21, 2019 meeting.

       35.     At the April 1, 2019 meeting, Hinck and Sales Executive Kerry Farrell (“Farrell”)

informed Ms. Macchia that ADP was placing her on a performance improvement plan (“PIP”).

       36.     Ms. Macchia was alarmed and confused that ADP elected to take this disciplinary

action against her.

       37.     Ms. Macchia’s performance was far superior to the performance of several of her

colleagues who had not been subjected to any disciplinary measures.

       38.     Other employees in Ms. Macchia’s office consistently failed to meet performance

benchmarks and had not been placed on a PIP, including several employees in her office who

had missed quotas for several consecutive months, regularly fell short of fiscal year goals and did

not achieve promotions.



                                                4
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 5 of 14 PageID #: 5




          39.   In addition to placing Ms. Macchia on a PIP, Hinck made a remark during this

meeting that indicated that the PIP was only a formality and that Hinck ultimately planned on

terminating Ms. Macchia.

          40.   When Ms. Macchia asked about the stark difference in treatment between herself

and her frequently underperforming, non-pregnant coworkers, management informed her that

there was no policy in place concerning when an employee would be placed on a PIP.

          41.   Hinck structured the timing of the PIP to prevent Ms. Macchia from achieving her

targets and to portray a misleading snapshot of Ms. Macchia’s contributions at ADP.

          42.   The PIP began in April 2019. As a CPA centric representative, Ms. Macchia’s

sales opportunity comes from CPA referrals. Thus, the height of tax season in April is a

notoriously difficult month for CPA centric representatives to meet sales quotas.

          43.   In addition, Ms. Macchia was scheduled to go on a previously requested and

approved week-long vacation starting April 4, 2019, and thus the number of days that she would

have to reach her new target would be reduced by 25%.

          44.   Ms. Macchia brought her concerns to Hinck and Farrell, and asked if her PIP

could begin in May, however, they refused.

          45.   On April 29, 2019, Ms. Macchia met with Farrell as part of a region wide “lift and

shift.”

          46.   The purpose of the meeting was for CPA centric representatives to give up a list

of 15 CPA firms and to state their preferences for the firms that they would be receiving in

return.



                                                5
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 6 of 14 PageID #: 6




       47.     Farrell told Ms. Macchia that she would receive her new CPA firms on or before

the start of ADP’s new fiscal year, which begins on July 1.

       48.     Throughout the months of May and June, Hinck continued to make negative

remarks about Ms. Macchia’s projected return from maternity leave, constantly referencing the

fact that it would be very difficult for her to return to work during high quota months.

       49.      On July 3, 2019, when Ms. Macchia was nine months pregnant and preparing to

go on maternity leave, Hinck informed Ms. Macchia that she was putting her on written warning

because the PIP, “clearly wasn’t working.”

       50.     Hinck then informed Ms. Macchia that if she missed her quota for two

consecutive months she would be fired.

       51.      Ms. Macchia asked for clarity on how this warning period would work with her

upcoming maternity leave and asked specifically, “if I miss the month of July, go into labor in

August, then return to work in December, I could be fired the next month?”

       52.     Hinck responded, “Yes, that's exactly what would happen.”

       53.     On July 11, 2019, Ms. Macchia met with Farrell and inquired about the CPA

client list that she was supposed to receive in exchange for the 15 CPAs that had been removed

from Ms. Macchia as part of the “lift and shift.”

       54.     Farrell informed Ms. Macchia that she was not going to receive any new CPAs

until she returned from maternity leave. Farrell told Ms. Macchia that “there was no point in

giving you new CPAs.”

       55.     Ms. Macchia immediately recognized that by withholding CPAs, Farrell was

directly affecting her ability to meet her quota, comply with her PIP, and avoid termination.



                                                    6
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 7 of 14 PageID #: 7




          56.   Ms. Macchia told Farrell that she was going to speak with human resources

because her managers were explicitly stating that they were treating her differently than her

coworkers because she was pregnant and taking maternity leave.

          57.   Later that day, Ms. Macchia called and emailed ADP’s human resources

department and was told that she would not be able to speak with anyone until July 15.

          58.   On July 16, 2019, Ms. Macchia spoke with human resources representative Ann

Marie Vargas (“Vargas”).

          59.   During the call with Vargas, Ms. Macchia explained the events described above

and told Vargas that she was being discriminated against because she is pregnant.

          60.   Vargas told Ms. Macchia that she would consult with her supervisor and get back

to her.

          61.   On July 17, 2019, Vargas emailed Ms. Macchia and referred her to ADP

employee relations representative Hanna Yurkovetskaya (“Yurkovetskaya”).

          62.   Ms. Macchia told Yurkovetskaya about how Hinck and Farrell had been

discriminating against her since she announced her pregnancy.

          63.   Ms. Macchia also detailed how her supervisors’ discriminatory actions over the

past several months had caused her severe mental and physical distress.

          64.   Yurkovetskaya told Ms. Macchia that she would investigate and that she had

placed her written warning on hold.

          65.   On July 22, 2019, Ms. Macchia’s doctor told her that she should work remotely

for the rest of her pregnancy. Later that evening, Ms. Macchia received an after-hours call from

Hinck stating that the situation had “gotten ugly.”



                                                 7
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 8 of 14 PageID #: 8




       66.      On the call, Hinck lied to Ms. Macchia and stated that she had asked human

resources to hold off on applying the written warning.

       67.     Two days later, on July 24, 2019, Ms. Macchia went into labor.

       68.     Despite going into labor and giving birth in July 2019, Ms. Macchia exceeded her

quota for the fiscal month of July.

       69.     ADP’s discriminatory actions continued after Ms. Macchia returned from

maternity leave and ADP began to engage in retaliation.

       70.     Despite being appraised of Ms. Macchia’s return date, when she returned to work

none of the technology that she need to perform her job was functioning.

       71.     The technology remained inoperable throughout the first week that she was back

from maternity leave.

       72.      The technology was not repaired until December 20.

       73.     When Ms. Macchia returned to work, she discovered that some of the associates

who were covering her clients in her absence were operating as though she would not be

returning to work after her maternity leave.

       74.     Post-maternity leave, Ms. Macchia had less CPAs in her “opportunity” (this is an

ADP term for lead sources) than she had throughout her tenure with ADP, however she was still

expected to meet the same sales quota.

       75.     When she returned back to work from maternity leave in December 2019, no one

informed her about how the warning process would proceed.

       76.     Instead, when she asked Farrell about her status, Farrell gave a vague response.

       77.     Farrell told Ms. Macchia that she would not be expected to hit the highest quota

months of the year upon her return.

                                                8
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 9 of 14 PageID #: 9




       78.     On January 24, 2020, Plaintiff’s attorney sent a letter to ADP detailing ADP’s

discriminatory and retaliatory behavior.

       79.     Since the conversation with Farrell upon her return to work in December 2019,

Ms. Macchia was not contacted about her alleged poor performance, company expectations, or

what the warning process would look like moving forward—until she was put on final warning

on June 1, 2020.

       80.     In this final warning ADP stated that Ms. Macchia had missed her quota five out

of the prior five months.

       81.     Two of the five months were January 2020 and February 2020, which Farrell

explicitly acknowledged that Ms. Macchia would not have been able to hit quota after having

been out on maternity leave and not having a pipeline of business built up.

       82.     Moreover, unlike other associates in the Long Island region, Ms. Macchia had

never been given back the CPAs that were removed from her during the “lift and shift,”

therefore, she was at a significant disadvantage in her attempts to reach quota.

       83.     The other three months that ADP states Ms. Macchia missed quota were March,

April, and May of 2020.

       84.     During this time, New York was the epicenter of a global COVID-19 pandemic

resulting in business closures and reduced spending which has made it extremely difficult to sell

and start business.

       85.     Despite still being in the midst of the pandemic, Ms. Macchia was told that she

was expected to sell four retail units and start a minimum of 50% of her quota in June 2020, or

she would be fired.



                                                9
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 10 of 14 PageID #: 10




         86.     ADP did not threaten others in her office with termination if they failed to meet

 quota during this period.

         87.     Only Ms. Macchia was subjected to elevated standards because she became

 pregnant, took maternity leave and complained about ADP’s discriminatory practices.

         88.     When Ms. Macchia reviewed regional performance in her office March, April and

 May 2020, she found very few people were able to meet the metric that ADP was demanding of

 her.

         89.     Regarding retail units, in April 2020, fewer than 7 out 41 associates in her office

 started 4 or more retail units.

         90.     In the month of May 2020, fewer than 12 out of 41 associates hit this metric.

         91.     Regarding starting 50% of quota or more: In April 2020, 7 out of 41 associates

 hit this metric, and in May 2020, it was still less than half of the region who was able to reach

 50% of plan.

         92.     The associates from Ms. Macchia’s office who were able to hit both performance

 metrics simultaneously were 5 of 41 in April 2020 and 11 out of 41 in May 2020.

         93.     The performance targets provided to Ms. Macchia over the final three months of

 her employment have proven to be an impossibility for the overwhelming majority her office,

 and of the few associates who were able to start 4 or more units and 50% of their quota during

 these months, none of them had just returned from maternity leave upon the start of the

 pandemic.

         94.     Ms. Macchia’s new manager Dana Cooper (“Cooper”) did not raise any negative

 performance issues. In fact, the day before Ms. Macchia’s termination she received a text and

 email from Cooper commending her for getting business started and sold up until the last

                                                 10
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 11 of 14 PageID #: 11




 moments of the fiscal month of June.

        95.     ADP terminated Ms. Macchia on June 26, 2020.

                                 FIRST CAUSE OF ACTION
                        (Pregnancy Discrimination a Title VII Violation)

        96.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

        97.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

 preceding paragraphs as if fully set forth herein.

        98.     By the actions described above, among others, Defendant discriminated against

 Plaintiff on the basis of her pregnancy, childbirth and/or related medical conditions in violation

 of Title VII by, inter alia, by treating her differently than her non-pregnant coworkers and

 terminating her employment because she had been pregnant and took maternity leave.

        99.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of Title VII, Plaintiff has suffered and continues to suffer harm for which

 she is entitled to an award of monetary damages and other relief.

                                  SECOND CAUSE OF ACTION
                                 (Retaliation a Title VII Violation)

        100.    Plaintiff hereby repeats and re-alleges each and every allegation in all of the

 preceding paragraphs as if fully set forth herein.

        101.    By the actions described above, among others, Defendant has retaliated against

 Plaintiff by, inter alia, subjecting her to adverse employment actions, including terminating her

 employment, in violation of Title VII for complaining about pregnancy discrimination.

        102.    As a direct and proximate result of Defendant’s unlawful and retaliatory conduct,

 Plaintiff has suffered and continues to suffer harm for which she is entitled to an award of

 monetary damages and other relief.

                                                  11
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 12 of 14 PageID #: 12




                                THIRD CAUSE OF ACTION
                    (Pregnancy Discrimination in Violation of the NYSHRL)

         103.    Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

 paragraphs as if set forth fully herein.

         104.    Defendants discriminated against Plaintiff on the basis of her pregnancy in

 violation of the NYSHRL by subjecting Plaintiff to disparate treatment based upon her

 pregnancy, including, inter alia, treating her differently than her non-pregnant coworkers and

 subjecting her to harassment and intimidation based on her status as a pregnant woman and a

 woman who had recently returned from maternity leave.

         105.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct

 in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

 economic harm for which she is entitled to an award of monetary damages and other relief.

         106.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct

 in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer severe mental

 anguish and emotional distress for which she is entitled to an award of monetary damages and

 other relief.

                                 FOURTH CAUSE OF ACTION
                             (Retaliation in Violation of the NYSHRL)

         107.    Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

 paragraphs as if set forth fully herein.

         108.    Defendant retaliated against Plaintiff on the basis of her protected activity in

 violation of the NYSHRL by subjecting Plaintiff to adverse employment actions because she

 engaged in protected activity, including, inter alia, subjecting Plaintiff to less favorable working

 conditions and termination.

                                                 12
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 13 of 14 PageID #: 13




        109.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct

 Plaintiff has suffered and continues to suffer monetary and/or economic harm for which she is

 entitled to an award of monetary damages and other relief.

        110.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct

 Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional distress for

 which she is entitled to an award of monetary damages and other relief.



                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff Cara Macchia demands that a judgment be entered in her favor and

 that the Court order and award Plaintiff the following relief against Defendant:

         A.     A declaratory judgment that the actions, conduct and practices of Defendant

 complained of herein violates New York State and federal law;

         B.     An award of damages against Defendant, in an amount to be determined at trial,

 plus interest, to compensate for all monetary and/or economic damages;

         C.     An award of damages against Defendant, in an amount to be determined at trial,

 plus interest, to compensate for all non-monetary and/or compensatory damages, including, but

 not limited to, compensation for Plaintiff’s emotional distress;

         D.     An award of punitive damages in an amount to be determined at trial;

         E.     Pre-judgment interest on all amounts due;

         F.     An award of Plaintiff’s reasonable attorneys’ fees and costs; and




                                                 13
Case 2:21-cv-01502-JMA-AYS Document 1 Filed 03/22/21 Page 14 of 14 PageID #: 14




        G.    Such other and further relief as the Court may deem just and proper.


 Dated: Melville, New York
        March 22, 2021                             Respectfully submitted,

                                                   By: /s/ Troy L. Kessler
                                                          Troy L. Kessler

                                                   KESSLER MATURA P.C.
                                                   Troy L. Kessler
                                                   Tana Forrester
                                                   534 Broadhollow Road, Suite 275
                                                   Melville, NY 11747
                                                   Telephone: (631) 499-9100
                                                   Facsimile: (631) 499-9120
                                                   tkessler@kesslermatura.com
                                                   tforrester@kesslermatura.com




                                              14
